                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

KAYLA MCLEOD,                                       )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )      Civil No. 3:16-cv-02286
                                                    )      Judge Trauger
AMERICAN BAPTIST THEOLOGICAL                        )
SEMINARY, doing business as American                )
Baptist College,                                    )
                                                    )
       Defendant.                                   )

                                            ORDER

       On July 8, 2019, the magistrate judge issued a Report and Recommendation

(Docket No. 11), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that this case is

DISMISSED without prejudice for failure to obtain service of process and to prosecute.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       ENTER this 23rd day of July 2019.



                                                    ________________________________
                                                    ALETA A. TRAUGER
                                                    U.S. District Judge
